Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Brooks on March 10, 2022.

The application has been amended as follows: 

1. (Currently Amended) A method (100) for the operation of a particulate filter in an exhaust aftertreatment system of a combustion engine (200), the method comprising: 
setting up (111, 116), in an electronic computer, a pressure difference model, which models a measured pressure difference (Δp) which drops across the particulate filter (210) as a function (220) of a volume flow (V) through the particulate filter (210) with an offset value (ao, C); 
measuring, via a sensor, (120) multiple measurement values (245) for the pressure difference (Δp) at different volume flows (V); 
solving (130), via the electronic computer, the pressure difference model as a function of the pressure difference (Δp), whereby the offset value (ao, C) is also determined; and, 

wherein the pressure difference (Δp) that drops across the particulate filter (210) is modelled as a function of the volume flow (V), a pressure (p), and a temperature (T) in the particulate filter (210), and the pressure difference (Δp) is modelled by the following equation:

Δp = A ∙ Tv ∙ V + B ∙ V2 ∙ ρ + C
wherein Δp is the pressure difference (Δp), A, B and C are coefficients, wherein the coefficient C is the offset value, T is the temperature in the particulate filter (210), V is the volumetric flow (V) through the particulate filter (210), ρ is the density of the exhaust gas, and v is a constant exponent.  

10. (Currently Amended) A non-transitory, machine-readable storage medium containing instructions that when executed on a computer cause the computer to control operation of a particulate filter in an exhaust aftertreatment system of a combustion engine (200), by: 
setting up (111, 116) a pressure difference model, which models a measured pressure difference (Δp) which drops across the particulate filter (210) as a function (220) of a volume flow (V) through the particulate filter (210) with an offset value (ao, C); 
measuring, via a sensor, (120) multiple measurement values (245) for the pressure difference (Δp) at different volume flows (V); 
solving (130) the pressure difference model as a function of the pressure difference (Δp), whereby the offset value (ao, C) is also determined; and, 
controlling operation


Δp = A ∙ Tv ∙ V + B ∙ V2 ∙ ρ + C
wherein Δp is the pressure difference (Δp), A, B and C are coefficients, wherein the coefficient C is the offset value, T is the temperature in the particulate filter (210), V is the volumetric flow (V) through the particulate filter (210), ρ is the density of the exhaust gas, and v is a constant exponent.  

11. (Currently Amended) An electronic control unit configured to 
control operation of a particulate filter in an exhaust aftertreatment system of a combustion engine (200), by: 
setting up (111, 116) a pressure difference model, which models a measured pressure difference (Δp) which drops across the particulate filter (210) as a function (220) of a volume flow (V) through the particulate filter (210) with an offset value (ao, C); 
measuring, via a sensor, (120) multiple measurement values (245) for the pressure difference (Δp) at different volume flows (V); 
solving (130) the pressure difference model as a function of the pressure difference (Δp), whereby the offset value (ao, C) is also determined, and 
controlling operation of the particulate filter based on the pressure difference (Δp) and the offset value (ao, C), 3U.S. Application No. 16/871,175 Response to non-final Office action dated November 22. 2021 
wherein the pressure difference (Δp) that drops across the particulate filter (210) is modelled as a function of the volume flow (V), a pressure (p), and a temperature (T) in the particulate filter (210), and the pressure difference (Δp) is modelled by the following equation:

Δp = A ∙ Tv ∙ V + B ∙ V2 ∙ ρ + C
wherein Δp is the pressure difference (Δp), A, B and C are coefficients, wherein the coefficient C is the offset value, T is the temperature in the particulate filter (210), V is the volumetric flow (V) through the particulate filter (210), ρ is the density of the exhaust gas, and v is a constant exponent.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10 and 11 are allowable because none of the cited references either alone or in combination disclose the combination of limitations as claimed.  Specifically, the references fail to disclose solving the pressure difference model as a function of the pressure difference (Δp), whereby the offset value (ao, C) is also determined, wherein the pressure difference (Δp) that drops across the particulate filter is modelled as a function of the volume flow (V), a pressure (p), and a temperature (T) in the particulate filter (210), and the pressure difference (Δp) is modelled by the following equation: Δp = A ∙ Tv ∙ V + B ∙ V2 ∙ ρ + C  wherein Δp is the pressure difference (Δp), A, B and C are coefficients, wherein the coefficient C is the offset value, T is the temperature in the particulate filter (210), V is the volumetric flow (V) through the particulate filter (210), ρ is the density of the exhaust gas, and v is a constant exponent.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746